UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                      9/30/2018
UNITED STATES OF AMERICA ex rel.                          :
ANDREW GELBMAN,                                           :
                                                          :
                                        Plaintiff,        :      14-CV-771 (VSB)
                                                          :
                      - against -                         :   OPINION & ORDER
                                                          :
                                                          :
THE CITY OF NEW YORK and NEW YORK :
CITY HEALTH AND HOSPITALS                                 :
CORPORATION,                                              :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

Appearances:

Richard Bradley Ancowitz
Law Office of Richard B. Ancowitz
Albany, New York
Counsel for Plaintiff

Stephen Edward Kitzinger
New York City Law Department
New York, New York
Counsel for Defendant City

Joseph Victor Willey
Alan J. Brudner
Elizabeth Darrow Langdale
Katten Muchin Rosenman, LLP
New York, New York
Counsel for Defendants City and HHC

VERNON S. BRODERICK, United States District Judge:

        Relator Andrew Gelbman (“Relator” or “Gelbman”) brings this action under the qui tam

provisions of the civil False Claims Act (“FCA”), which permit a private person to file an action

on behalf of the Government. Before me are the motions of Defendants the City of New York
(“City”) and New York City Health and Hospitals Corporation (“HHC”) to dismiss the second

amended complaint pursuant to Rules 12(b)(6) and 9(b) of the Federal Rules of Civil Procedure.

Because Relator fails to plausibly allege any type of false claim under the FCA and the second

amended complaint otherwise fails to meet the pleading standard set forth in Rule 9(b),

Defendants’ motions are GRANTED.

                 Background

                 A.      Regulatory Background

        The Medicaid Act, enacted in 1965 as Title XIX of the Social Security Act, 42 U.S.C. §§

1396, et seq., is a cooperative federal-state program designed to provide medical assistance to

persons with insufficient resources to meet the costs of their necessary medical care. Although

states are not required to participate in Medicaid, states that choose to do so must formulate a

“state plan”—a plan of administration that complies with both the Medicaid Act and regulations

promulgated by the United States Department of Health and Human Services (“HHS”). See 42

U.S.C. § 1396a. Federal Medicaid funds are made available to states that have such a state plan

that has been approved by HHS. See 42 U.S.C. §§ 1396a(b), 1396b.

        New York State participates in Medicaid pursuant to New York Social Services Law.

Federal law requires states to designate a “single state agency” to administer the state plan. See

42 U.S.C. §§ 1396a(a)(4) & (5); 42 C.F.R. § 431.10(b). In New York the designated agency is

the New York State Department of Health (“NYSDOH”). See N.Y. Pub. Health Law

§ 201(1)(v); N.Y. Soc. Serv. Law §§ 363-a(1)–(3). Among other responsibilities, NYSDOH

“promulgates all necessary regulations and guidelines for [Medicaid] Program administration.”1



1
 eMedNY Provider Manual, Information for All Providers, Introduction, “Forward,” version 2011-1 (June 1, 2011),
available at https://www.emedny.org/ProviderManuals/AllProviders/PDFS/Information_for_All_Providers-
Introduction.pdf.



                                                           2
        Although NYSDOH is primarily responsible for administering Medicaid in New York,

some aspects of program administration are spread across other state agencies and local

departments of social services. N.Y. Soc. Serv. Law §§ 365-n(2), (4). The five counties

representing the City of New York share one local department of social services (“LDSS”). N.Y.

Soc. Serv. Law § 61(1). LDSSs are responsible for denying or approving recipients’ Medicaid

eligibility applications and for determining Medicaid recipients’ access to certain services. See

N.Y. Soc. Serv. Law § 364(1)(a); N.Y. Comp. Codes R. & Regs. tit. 18, § 404.1.

        Medical providers (e.g., physicians, hospitals, or nursing homes) that wish to participate

as providers in the Medicaid program must submit an enrollment application to NYSDOH and, if

approved by NYSDOH, sign a provider agreement with the New York State. N.Y. Comp. Codes

R. & Regs. tit. 18, §§ 504.2(b); 504.4(a), (e). Participating providers who furnish services to

Medicaid recipients submit their claims for payment to NYSDOH. N.Y. Soc. Serv. Law § 367-

b(2); N.Y. Comp. Codes R. & Regs. tit. 18, §§ 540.6(b), 635.1(a). Most providers submit their

claims electronically through eMedNY, a software system.

        NYSDOH uses eMedNY to process Medicaid claims and payments for services. See

N.Y. Soc. Serv. Law § 367-b(1)(c). Specifically, eMedNY “[r]eceives, reviews and pays claims

submitted by the providers of health care for services rendered to eligible patients (enrollees).”2

Claims in eMedNY may be paid, pended, or denied. See N.Y. Soc. Serv. Law § 367-b(8)(b)(1)

(requiring prior to payment a “review for proper coding and such other review as may be deemed

necessary”); N.Y. Comp. Codes R. & Regs. tit. 18, § 504.8(c) (delineating prepayment review

that “may deny claims, adjust claims to eliminate noncompensable items . . . correct . . . errors,



2
 eMedNY Provider Manual, Information for All Providers, Introduction, “Medicaid Management Information
System,” version 2011-1 (June 1, 2011), available at
https://www.emedny.org/providermanuals/allproviders/PDFS/Information_for_All_Providers-Introduction.pdf.



                                                          3
pend claims for further audit or review, or approve the claim for payment”).

           LDSSs play a role in approving coverage of certain services that under State law are

subject to a “prior approval” or “prior authorization” requirement.3 When required, prior

approval and prior authorization must be completed before a provider may submit a claim for

services—a claim may be denied if prior approval and/or prior authorization were not completed

or were denied for the service.4

                    B.    The Second Amended Complaint5

           Since October 5, 2006, Gelbman has worked as an “Information Specialist II” at

NYSDOH. (Doc. 52 (“SAC”) ¶ 4.) Gelbman’s employment duties and responsibilities include,

among other things, performing business and systems analysis for eMedNY. (Id. ¶¶ 5, 12.) He

also consults on strategies for program implementation and verification, evaluates project design

proposals and project assessments, and models business processes for eMedNY. (See id. ¶ 5.) In

2014, while still employed by NYSDOH, Gelbman filed a complaint under seal in this case

alleging several violations of the FCA.

           Relator alleges that the City presented, or caused to be presented, Medicaid claims to the

United States, “which it knew where legally and factually false.” (Id. ¶ 13.) To support this

allegation, Relator identifies meetings called “Evolution Project Meetings” that Relator

participated in from 2006 through 2015, during which the meeting participants—including

representatives from the City and NYSDOH—“conspired to manipulate and rig the manner in


3
 See eMedNY Provider Manual, Information for All Providers – General Policy, “Prior Approval,” “Prior
Authorization,” version 2011-2 (Oct. 20, 2011), available at
https://www.emedny.org/ProviderManuals/AllProviders/PDFS/Information_for_All_Providers-General_Policy.pdf.
4
    See supra note 3.
5
  The following factual summary is drawn from the allegations of the second amended complaint unless otherwise
indicated, which I assume to be true for purposes of this motion. See Kassner v. 2nd Ave. Delicatessen Inc., 496
F.3d 229, 237 (2d Cir. 2007). My references to these allegations should not be construed as a finding as to their
veracity, and I make no such findings.



                                                             4
which Medicaid claims . . . were processed by eMedNY.” (Id.) The Evolution Project Meetings

occurred as often as two to three times per week. (Id. ¶ 82.) Gelbman’s co-workers and

supervisors were present at these meetings. (Id.) When Gelbman asked his supervisors why

certain Medicaid claims were being paid despite not meeting the requisite criteria, his

supervisors explained that the City would face “financial ruin” and “political problems [in] the

administration.” (Id. ¶ 90.)

       The SAC describes examples of five types of false claims the City allegedly caused the

State to pay, and to then submit to the United States for reimbursement. These types include

“untimely” claims, (id. ¶¶ 103–08), claims involving “failure to present valid prior approval,”

(id. ¶¶ 109–19), “duplicative claims,” (id. ¶¶ 120–28), “provider ineligible” claims, (id. ¶¶ 129–

34), and claims where “other insurance paid” or “Medicare paid,” (id. ¶¶ 135–42). For each type

of claim, Relator provides at least one “exemplar claim,” which includes payment information

such as dates, amounts, and the edit codes used in eMedNY.

       Relator also alleges a relationship between the City and its public hospitals, all of which

are owned by HHC. (Id. ¶ 16.) Part of this relationship included substantial financial assistance

that the City provided to HHC, averaging almost $300 million per year. (Id.) HHC owns or

indirectly owns certain of the City’s medical providers, “which were in significant measure

dependent upon receiving funds” for Medicaid claims from the United States. (Id. ¶ 95.)

Through this relationship, “regulations were systematically and routinely breached” by both

Defendants. (Id. ¶¶ 78, 102.)

               Procedural History

       On February 6, 2014, Relator filed a complaint under seal pursuant to the qui tam

provisions of the FCA, which permit a private person to file an action on behalf of the




                                                     5
Government. The Government declined to intervene in the action. (Doc. 34.)

        On April 10, 2017, Relator amended his complaint, (Doc. 39), and the City moved to

dismiss the amended complaint, (Doc. 44). With leave from the Court, Relator filed the SAC,

(Doc. 52), adding HHC as a party, and the City’s motion to dismiss the amended complaint was

dismissed as moot with leave to re-file, (Doc. 51).

        On September 19, 2017, the City filed its motion to dismiss the SAC, (Doc. 57), and

memorandum of law in support of its motion, (Doc. 58). On October 17, 2017, the Government

requested leave to file a statement of interest (“SOI”), (Doc. 68), which I granted, (Doc. 70). On

November 1, 2017, Relator filed his opposition to the City’s motion, (Doc. 73), and supporting

declaration and exhibits, (Doc. 74). The Government filed its SOI on November 8, 2017.

(Doc. 76.) On December 15, 2017, the City filed its reply. (Doc. 79.)

        On November 11, 2017, I held a pre-motion conference in connection with HHC’s

motion to dismiss the SAC, at which point I granted HHC leave to file its motion. On January

12, 2018, HHC filed its motion to dismiss the SAC, (Doc. 82), and memorandum of law in

support of its motion, (Doc. 83). On February 22, 2018, Relator filed his opposition to HHC’s

motion, (Doc. 84), and supporting declaration and exhibits, (Doc. 85). On March 23, 2018, HHC

filed its reply. (Doc. 86.)

                Legal Standards

                A.      Rule 12(b)(6)

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim will have “facial plausibility when the plaintiff pleads factual content that




                                                       6
allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. This standard demands “more than a sheer possibility that a defendant has acted

unlawfully.” Id. “Plausibility . . . depends on a host of considerations: the full factual picture

presented by the complaint, the particular cause of action and its elements, and the existence of

alternative explanations so obvious that they render plaintiff’s inferences unreasonable.” L-7

Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

       In considering a motion to dismiss, a court must accept as true all well-pleaded facts

alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor. See

Kassner, 496 F.3d at 237. A complaint need not make “detailed factual allegations,” but it must

contain more than mere “labels and conclusions” or “a formulaic recitation of the elements of a

cause of action.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted). Although all

allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to legal

conclusions.” Id. A complaint is “deemed to include any written instrument attached to it as an

exhibit or any statements or documents incorporated in it by reference.” Chambers v. Time

Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (quoting Int’l Audiotext Network, Inc. v. Am. Tel.

& Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995)).

               B.      Rule 9(b)

       Because the FCA is an anti-fraud statute, qui tam complaints filed under the FCA must

also comply with Rule 9(b) of the Federal Rules of Civil Procedure, which requires a plaintiff to

plead fraud claims “with particularity.” Fed. R. Civ. P. 9(b). To comply with Rule 9(b), a

complaint must “(1) specify the statements that the plaintiff contends were fraudulent, (2)

identify the speaker, (3) state where and when the statements were made, and (4) explain why the

statements were fraudulent.” United States ex rel. Chorches for Bankr. Estate of Fabula v. Am.




                                                     7
Med. Response, Inc., 865 F.3d 71, 81 (2d Cir. 2017) (“Chorches”) (quoting United States ex rel.

Ladas v. Exelis, Inc., 824 F.3d 16, 25 (2d Cir. 2016)). “Rule 9(b) does not require that every qui

tam complaint provide details of actual bills or invoices submitted to the government.” Id. at 93.

However, “the complaint must be supported by more than ‘conclusory statements’ or

‘hypotheses,’ and it must set forth ‘particularized allegations of fact.’” United States ex rel.

Tessler v. City of New York, 712 F. App’x 27, 29 (2d Cir. 2017) (summary order) (quoting

Ladas, 824 F.3d at 26–27). Although Rule 9(b) permits scienter to be asserted generally, the

Second Circuit has “repeatedly required plaintiffs to plead the factual basis which gives rise to a

strong inference of fraudulent intent.” Id. (quoting O’Brien v. Nat’l Prop. Analysts Partners,

936 F.2d 674, 676 (2d Cir. 1991)); see also Universal Health Servs., Inc. v. United States ex rel.

Escobar, 136 S. Ct. 1989, 2002 (2016) (observing that the FCA’s scienter requirement is

“rigorous”).

                 Discussion

                 A.       The Declarations of Richard P. Billera

        Relator submits the declarations of Richard P. Billera6 in support of his oppositions to

Defendants’ motions to dismiss (“Billera Declarations”). (Docs. 71-1, 85.) The Billera

Declarations, and their contents, are entirely extrinsic to the SAC, were created specifically for

this litigation, and Relator has offered no credible basis on which I may consider them. Indeed,

Relator himself concedes that “evidence from extrinsic sources is typically not to be used to

oppose” a motion to dismiss. (Opp. City 5.)7 Despite conceding the legal standard upon which


6
 Billera is the Vice President and Chief Financial Officer of Ranejane, LLC, a company that, among other things,
“provides consulting services to providers and contractors in dealing with Medicaid and Medicare claims, and in
particular, claims involving the New York State Department of Health, and the United States Department of Health
and Human Services.” (Doc. 71-1 ¶ 1.)
7
  “Opp. City” refers to Relator’s Memorandum of Law in Opposition to the Defendant City of New York’s Motion
to Dismiss the Second Amended Complaint, filed November 1, 2017. (Doc. 73.)



                                                            8
motions to dismiss are evaluated, Realtor asserts that this case is unique and he should be

permitted to submit extrinsic evidence “to demonstrate a lack of implausibility,” and that the

Billera Declarations are “integral” to the SAC. In considering a motion to dismiss, I look to the

allegations on the face of the complaint. See supra Part III.A. Relator’s claims that the Billera

Declarations should be deemed “integral” to the SAC are baseless, since Relator neither (1) had

actual notice of the Billera Declarations, nor (2) relied upon them in framing the SAC—indeed,

the Billera Declarations—specifically created as part of Relator’s opposition to the motion to

dismiss—did not exist at the time that the SAC was drafted. See Chechele v. Scheetz, 819 F.

Supp. 2d 342, 347 (S.D.N.Y. 2011). The Billera Declarations fail to satisfy any of the

exceptions that would permit me to consider them in deciding the pending motions, and I will

disregard them.

                B.      The FCA

        Relator alleges that Defendants violated the FCA by (1) presenting, or causing to be

presented, false claims (in violation of 31 U.S.C. § 3729(a)(1)(A)); (2) making or using a false

record or statement (in violation of § 3729(a)(1)(B)); (3) conspiring to submit or cause to be

submitted a false claim or to make or use a false record or statement (in violation of

§ 3729(a)(1)(C)); and (4) making a false claim in order to avoid paying the Government—a so-

called “reverse false claim” (in violation of § 3729(a)(1)(G)). (SAC ¶¶ 167–86.) Because the

SAC fails to plausibly allege any type of false claim under the FCA and falls short of the

pleading standard set forth in Rule 9(b) of the Federal Rules of Civil Procedure, the SAC must be

dismissed in its entirety.

                        1. Applicable Law

        The FCA imposes liability for, among other things, “knowingly” presenting or causing to




                                                     9
be presented, a false or fraudulent claim “for payment or approval.” 31 U.S.C. § 3729(a).

Although Congress has repeatedly amended the FCA, “its focus remains on those who present or

directly induce the submission of false or fraudulent claims.” Escobar, 136 S. Ct. at 1996. A

“claim” includes direct requests to the Government for payment as well as claims for

reimbursement under federal benefits programs. Id. Pursuant to the private, or qui tam,

provisions of the FCA, a private person may bring a civil action on behalf of the Government, as

a “relator,” for violations of each act. 31 U.S.C. § 3730(b). If a relator brings such an action

under the FCA, the Government may elect, within a set amount of time, to intervene in the

action. 31 U.S.C. § 3730(b)–(c).

       To prove a false claim under FCA §§ 3729(a)(1)(A) and 3729(a)(1)(B), a relator must

show that the defendant “(1) made a claim, (2) to the [ ] government, (3) that is false or

fraudulent, (4) knowing of its falsity, and (5) seeking payment from the federal treasury.”

Bishop v. Wells Fargo & Co., 823 F.3d 35, 43 (2d Cir. 2016) (quoting Mikes v. Straus, 274 F.3d

687, 695 (2d Cir. 2001)), abrogated on other grounds by Escobar, 136 S. Ct. 1989. Under the

FCA, “claims” include “direct requests to the Government for payment as well as reimbursement

requests made to the recipients of federal funds under federal benefits programs.” Escobar, 136

S. Ct. at 1996. In order to demonstrate that a defendant acted knowingly, the relator must prove

that the defendant had actual knowledge, acted in deliberate ignorance, or acted in reckless

disregard of the falsity of the claims being submitted. See 31 U.S.C. § 3729(b)(1)(A).

                           a. Factually False Claims

       Under the FCA, claims are either “factually” false or “legally” false. The typical FCA

claim is a factually false claim and “involves an incorrect description of goods or services

provided or a request for reimbursement for goods or services never provided.” Mikes, 274 F.3d




                                                    10
at 697. A factually false claim may also be based on fraudulent inducement. This type of

factually false claim alleges that the defendant made fraudulent representations to the

Government to induce it to enter a contract, and although no false statements were made at the

time of the actual claims for payment, they too are “actionable false claims” because the claims

“derived from the original fraudulent misrepresentation.” United States ex rel. Feldman v. Van

Gorp, 697 F.3d 78, 91 (2d Cir. 2012) (quoting United States ex rel. Longhi v. United States, 575

F.3d 458, 468 (5th Cir. 2009)).

                           b. Legally False Claims

       A legally false claim, meanwhile, is “predicated upon a false representation of

compliance with a federal statute or regulation or a prescribed contractual term.” Mikes, 274

F.3d at 696. There are two types of legally false claims: (i) express false certification claims and

(ii) implied false certification claims. Express false certification occurs where “a party certifies

compliance with a statute or regulation as a condition to governmental payment, but is not

actually compliant.” Bishop, 823 F.3d at 43 (internal quotation marks omitted). Implied false

certification occurs “where the submission of the claim itself is fraudulent because it impliedly

constitutes a certification of compliance.” Id. A theory of implied false certification can be a

basis for liability where two conditions are satisfied: “first, the claim does not merely request

payment, but also makes specific representations about the goods or services provided; and

second, the defendant’s failure to disclose noncompliance with material statutory, regulatory, or

contractual requirements makes those representations misleading half-truths.” Escobar, 136 S.

Ct. at 2001.

       For a relator to state an FCA claim under a legally false theory, he must show that the

misrepresentation about compliance is “material” to the Government’s decision to pay. Id. at




                                                     11
2002–03 (explaining that this is because the FCA is not intended to be “‘an all-purpose antifraud

statute’ or a vehicle for punishing garden-variety breaches of contract or regulatory violations”

(quoting Allison Engine Co. v. United States ex rel. Sanders, 553 U.S. 662, 672 (2008))). In

order to be material, the misrepresentation must “hav[e] a natural tendency to influence, or be

capable of influencing, the payment or receipt of money or property.” Id. at 1996 (quoting 31

U.S.C. § 3729(b)(4)). The Supreme Court has explained that materiality is a “demanding”

standard that requires a holistic assessment. Id. at 2003. Provisions are “not automatically

material, even if they are labeled conditions of payment.” Id. at 2001. For example, “if the

Government pays a particular claim in full despite its actual knowledge that certain requirements

were violated, that is very strong evidence that those requirements are not material.” Id. at 2003.

Conversely, where “a reasonable person would realize” that the misrepresentation concerned an

“imperative” aspect of the good or service, “a defendant’s failure to appreciate the materiality of

that condition would amount to ‘deliberate ignorance’ or ‘reckless disregard’ of the ‘truth or

falsity of the information’ even if the Government did not spell this out.” Id. at 2001–02.

                          c. Reverse False Claims

       To state a “reverse false claim” under § 3729(a)(1)(G), a relator must show: “(1) proof

that the defendant made a false record or statement (2) at a time that the defendant had a

presently-existing obligation to the government—a duty to pay money or property.” United

States ex rel. Kester v. Novartis Pharm. Corp., 43 F. Supp. 3d 332, 367 (S.D.N.Y. 2014)

(internal quotation marks omitted). “Subsection (a)(1)(G) is referred to as the ‘reverse false

claims’ provision because ‘it covers claims of money owed to the government, rather than

payments made by the government.’” Id. at 368 (quoting United States ex rel. Capella v. Norden

Sys., Inc., No. 3:94-CV-2063 (EBB), 2000 WL 1336487, at *10 (D. Conn. Aug. 24, 2000)).




                                                    12
                           2. Application

                               a. Factually False Claims

         Relator fails to plausibly allege that Defendants submitted factually false claims for

payment. The SAC merely alleges that “the City of New York and HHC knowingly submitted

. . . factually false claims.” (SAC ¶¶ 13, 48, 81, 150.) These allegations are the only allegations

in the SAC that even mention a factually false claim, and they are entirely conclusory. To plead

factual falsity, a relator must allege that a billed for service was either not provided or not

described truthfully. Mikes, 274 F.3d at 697; see also United States ex rel. Colucci v. Beth Israel

Med. Ctr., 785 F. Supp. 2d 303, 313–14 (S.D.N.Y. 2011) (finding that plaintiff failed to state a

claim under the factual falsity theory where it did not allege that the provider submitted claims

for a falsified service or “for services rendered to fictitious patients”). Despite identifying a

number a types of allegedly false claims, (see, e.g., SAC ¶¶ 103–42), Relator does not identify a

single claim relating to a service that was not provided or not truthfully described. Any claims

based on a theory that either the City or HHC submitted factually false claims for payment is

therefore dismissed.

                               b. Legally False Claims – Express Certification

         Relator similarly fails to plausibly allege that Defendants submitted legally false claims

under an express certification theory. As an initial matter, the SAC does not distinguish between

the legal standards governing implied and express certifications, nor does it specify which theory

is being pursued.8 Instead, the SAC alleges that “by virtue of their expressed [sic] and implied

certification that these claims were in compliance with applicable federal and state Medicaid


8
 Relator’s oppositions likewise fail to delineate between the legal standards governing implied and express
certifications. While Relator is certainly correct that he is “permitted to allege both expressed [sic] and implied
certification,” (Opp. City 17), it does not follow that he need not respond to Defendants’ separate arguments asserted
under each legal standard.



                                                              13
law” the City submitted false claims to the Government. (SAC ¶ 40.) This lack of clarity alone

is a basis to dismiss the legally false claims. See United States v. N.Y. Soc. for the Relief of the

Ruptured & Crippled, Maintaining the Hosp. for Special Surgery, No. 07 Civ. 292(PKC), 2014

WL 3905742, at *17 (S.D.N.Y. Aug. 7, 2014) (providing basis for dismissal of legally false

claims where the complaint merely alleged that defendants “either expressly or impliedly

submitted false legal certifications”).

         Further, neither the SAC nor Relator’s oppositions point to any certification that could

serve as a basis for an express certification claim. Although the Second Circuit recently held that

an alleged express certification need not certify compliance with a “particular” statute or

regulation, Bishop, 870 F.3d at 106–07, such a claim must nevertheless plead an actual

certification that was either (1) signed by the defendant or (2) caused to be signed because of the

false claims alleged in the complaint. The SAC only describes one certification—the Form

CMS-64—a form that by Relator’s own admission is not required to be signed by the City or

HHC.9 (SAC ¶ 35 (“Form CMS-64 Certification requires the executive officers of the state

agency (in this case NYSDOH) to certify . . . .”).) Moreover, the Form CMS-64 attached to the

SAC is blank and unsigned. (SAC Ex. A.) Because the SAC fails to plausibly allege that either

Defendant certified compliance with a statute or regulation as a condition to governmental

payment, Relator fails to state a claim under an express certification theory. See United States ex



9
  In its SOI, the Government asserts, correctly, that it would be sufficient for the SAC to plausibly allege that the
City caused the submission of false claims, rather than submitting the claims itself. (SOI 7–8); see also United
States ex rel. Wood v. Allergan, Inc., 246 F. Supp. 3d 772, 819 (S.D.N.Y. 2017) (“Where the defendant is a non-
submitting entity, courts merely ask ‘whether that entity knowingly caused the submission of either a false or
fraudulent claim or false records or statements to get such a claim paid. The statute makes no distinction between
how non-submitting and submitting entities may render the underlying claim or statements false or fraudulent.’”
(quoting United States ex rel. Hutcheson v. Blackstone Med., Inc., 647 F.3d 377, 389 (1st Cir. 2011)), rev’d on other
grounds, 899 F.3d 163 (2d Cir. 2018). Relator, however, does not allege that the City or HHC caused the
submission of false claims: the SAC does not provide any non-conclusory facts to connect either of Defendants to
the claims that the providers submitted for payment.



                                                             14
rel. Hussain v. CDM Smith, Inc., No. 14-CV-9107 (JPO), 2017 WL 4326523, at *6 (S.D.N.Y.

Sept. 27, 2017) (“Without an express certification, there is no express certification claim.”).

                             c. Legally False Claims – Implied Certification

        Relator’s legally false claims also fail under an implied certification theory. The City

argues, among other things, that the SAC does not plausibly allege that (1) the City submitted, or

caused the submission of, any false claims; (2) the underlying provider claims were false; and (3)

the edits were material to the Government’s decision to pay the claims. (City Mem. 14–19.)10

HHC argues, among other things, that the SAC fails to differentiate between the City and HHC,

and it therefore fails to plausibly allege that HHC participated in a scheme to defraud the

Government. (HHC Mem. 9–11.)11

        The crux of Relator’s allegations is that certain edit codes (e.g., “untimely claims,” “lack

of prior approval,” “duplicative claims,” “provider ineligible,” “other insurance paid/Medicare

paid”) were applied to claims that various New York City medical providers submitted to

Medicaid. Putting aside Defendants’ argument that it is the State—not the City or HHC—that

plays a role in submission of these claims, the SAC utterly fails to meet the pleading standards

under Rules 12(b)(6) and 9(b). Although Relator provides details and descriptions of the edit

codes themselves, he fails to allege how the existence of an edit rendered the claim false or why

the claim was not ultimately entitled to payment. For example, the SAC does not allege that the

edit code was still on the claim when the claim was paid. The SAC does not allege that the

provider did not correct the alleged error before resubmitting the claim, and it does not allege



10
  “City Mem.” refers to the Memorandum of Law in Support of Defendant the City of New York’s Motion to
Dismiss the Second Amended Complaint of Relator Andrew Gelbman, filed September 19, 2017. (Doc. 58.)
11
  “HHC Mem.” refers to the Memorandum of Law in Support of Defendant New York City Health and Hospitals
Corporation’s Motion to Dismiss the Second Amended Complaint of Relator Andrew Gelbman, filed February 22,
2018. (Doc. 83.)



                                                        15
any facts about the conduct that led the edit to occur (e.g., that a medical provider was ineligible,

who the provider was, instances of duplicate billing, who applied the edit code to the claim, etc.).

Instead, the SAC incorporates the assumption that the edit codes themselves indicate that a claim

was submitted “in violation of state and federal laws.” (See, e.g., SAC ¶¶ 41, 43.) This

conclusory allegation, even when coupled with detail about the edit codes and exemplar claims,

is insufficient to state a claim for fraud with particularity under Rule 9(b).

          Because the SAC fails to plausibly allege that either Defendant failed to comply with a

legal or contractual requirement, Relator fails to state a claim under an implied certification

theory.

                            d. Reverse False Claims

          Nor do the allegations in the SAC plausibly allege any so-called “reverse false claims”

under the FCA. In support of his reverse false claims, Relator alleges that various providers of

health services billed for and received benefits that were “in the form of overpayments known to

Defendants.” (SAC ¶¶ 182–83.) The SAC, however, is devoid of any factual information to

suggest that either Defendant owed a financial obligation to the Government. Relator’s reverse

false claim allegations—which essentially boil down to various providers allegedly receiving

payment on false claims and thus retaining Government funds to which they were not entitled—

are not an adequate basis on which to allege a reverse false claim. See CDM Smith, Inc., 2017

WL 4326523, at *9 (“A complaint that ‘makes no mention of any financial obligation that the

defendant owed to the government’ and ‘does not specifically reference any false records or

statements used to decrease such an obligation’ must be dismissed.” (quoting Allergan, Inc., 246

F. Supp. 3d at 826)).

          Contrary to Relator’s arguments, the Second Circuit’s opinion in Chorches does not alter




                                                      16
this result. In Chorches, the bankruptcy estate of a medical technician brought an FCA claim

against an ambulance company. Chorches, 865 F.3d at 75. The Second Circuit allowed the case

to proceed even though the relator had “not identified actual invoices that were submitted to the

federal government” because “the particular bills that were submitted for reimbursement [were]

peculiarly within [the defendant’s] knowledge.” Id. at 82 (internal quotation marks omitted).

The Second Circuit held that the relator’s claims were sufficient because he intricately detailed

the “time period . . . during which the fraudulent scheme took place” as well as the “dates, both

precise and approximate” of false claims and even “patient names” included in fraudulent bills.

Id. at 83–84. All that the relator lacked was proof that the fraudulent bills had actually been

submitted—i.e., the “specific documents containing false claims”—which he did not have access

to given the program at issue. The Second Circuit made clear, however, that pleading “on

information and belief” still requires adducing “specific facts supporting a strong inference of

fraud.” Id. at 82 (internal quotation marks omitted).

        Relator, relying on Chorches, argues that he provides “an enormous amount of final

claims detail.” (Opp. HHC 23.)12 Alleging an enormous amount of detail about the edit codes,

however, does not equate to a plausible reverse false claim, which requires “(1) proof that the

defendant made a false record or statement (2) at a time that the defendant had a presently-

existing obligation to the government—a duty to pay money or property.” Novartis Pharm.

Corp., 43 F. Supp. 3d at 367 (internal quotation marks omitted). Relator does not point to any

allegations in the SAC that support either of these requirements. Accordingly, Defendants’




12
  “Opp. HHC” refers to Relator’s Memorandum of Law in Opposition to the Defendant HHC’s Motion to Dismiss
the Second Amended Complaint, filed February 22, 2018. (Doc. 84.)



                                                        17
motions are also granted as to the reverse false claims.13

                 C.       Leave to Amend

        In the event of dismissal of the SAC, Relator requests leave to amend the SAC. (Opp.

City 24.) However, the SAC is the third complaint filed by Relator in this matter. Indeed,

Relator was granted leave to amend his complaint in response to the City’s previously filed

motion to dismiss. (See Doc. 51.) Courts may deny leave to amend in cases of, among other

things, “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to

cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, [and/or] futility of amendment.” Ruotolo v. City of New

York, 514 F.3d 184, 191 (2d Cir. 2008) (internal quotation marks omitted). Here, I find that

Relator’s repeated failures to cure deficiencies, including after the filing of the City’s initial

motion to dismiss, warrant dismissal of his claims with prejudice. Accordingly, Relator’s claims

are dismissed with prejudice.




13
 Because the SAC only alleges a conspiracy in connection with the edit code scheme, there is no need to determine
whether plaintiff has sufficiently alleged the elements of a conspiracy. See United States ex rel. Mooney v.
Americare, Inc., No. 06-CV-1806 (FB)(VVP), 2013 WL 1346022, at *6 (E.D.N.Y. Apr. 3, 2013).



                                                           18
               Conclusion

       For the foregoing reasons, Defendants’ motions to dismiss are GRANTED and Relator’s

claims are dismissed with prejudice. The Clerk of Court is respectfully directed to terminate the

pending motions, (Docs. 57, 82), enter judgment for Defendants, and close this case.

SO ORDERED.

Dated: September 30, 2018
       New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge




                                                   19
